                 Case 3:20-cv-06160-BJR Document 8 Filed 03/31/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8

 9   KATIE REIDL,                                     NO. 3:20-CV-6160-BJR
10
                           Plaintiff,                 ORDER TO SHOW CAUSE WHY CASE
11          v.                                        SHOULD NOT BE DISMISSED

12   KENNETH J. BRAITHWAITE, Secretary of
     the Navy,
13

14                         Defendant.

15

16
            Plaintiff filed this case on November 29, 2020. On December 21, 2020, the Court issued

17   an order that required the parties to file a Combined Joint Status Report and Discovery Plan as
18   required by Federal Rule of Civil Procedure 26(f) and Local Civil Rule 26(f) (hereinafter “Joint
19
     Status Report”) by February 1, 2021. The parties failed to comply with this order.
20
            The Court then issued a minute order on February 9, 2021, that noted the parties’ failure
21

22   to comply with the order. The Court extended the time to file the Joint Status Report to March

23   15, 2021. The minute order indicated that “If the report is not filed by that time, sanctions may
24
     be ordered. Sanctions may include dismissal of the action without prejudice.” The parties again
25
     have failed to comply with this extended deadline.
26
            Therefore, the Court ORDERS the parties to show cause why this action should not be
27

28   dismissed without prejudice for failure to comply with the Court’s orders directing the parties to

      ORDER - 1
               Case 3:20-cv-06160-BJR Document 8 Filed 03/31/21 Page 2 of 2



 1   file a Joint Status Report. The parties’ response is due by April 14, 2021. The parties may
 2
     satisfy the Order to Show Cause by filing the Joint Status Report by that date.
 3
            Dated this 31st day of March, 2021.
 4

 5

 6                                                        A
 7                                                        Barbara Jacobs Rothstein
                                                          U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ORDER - 2
